Case: 1:20-cv-00810-SJD-SKB Doc #: 5 Filed: 11/17/20 Page: 1 of 2 PAGEID #: 35

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Robert L. Simmons,
Plaintiff(s)
Case Number: 1:20cv810
vs.
Judge Susan J. Dlott
Mr. James Dailey, Jailer
Defendant(s)
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on October 29, 2020 (Doc. 4), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired November 12, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, this case is DISMISSED with prejudice for failure to state any claim under
28 U.S.C. §1915(e)(2).

Plaintiff is warned that if he files any additional lawsuits that are deemed to be frivolous
or duplicative, his litigation practice may be deemed to be vexatious, with the possibility that pre-
filing restrictions will be imposed prior to permitting him to file new lawsuits.

The Court certifies pursuant to 28 U.S.C. §1915(a) that an appeal of any Order adopting
the Report and Recommendation will not be taken in good faith. Plaintiff is therefore, DENIED

leave to appeal in forma pauperis. Plaintiff remains free to apply to proceed in forma pauperis in

the Court of Appeals. See Callihan v. Schneider, 178 F. 3d 800, 803 (6" Cir. 1999), overruling
Case: 1:20-cv-00810-SJD-SKB Doc #: 5 Filed: 11/17/20 Page: 2 of 2 PAGEID #: 36

in part Floyd v. United States Postal Serv., 105 F.3d 274, 277 (6" Cir. 1997).

IT IS SO ORDERED.

    

Judge Susan J. Dlott
United States District’ Court
